TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00537-CV



                             Sayers Construction, LLC, Appellant

                                                 v.

                          Accordant Communications, LLC, Appellee




                 FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
            NO. 22-1261, THE HONORABLE SHERRI TIBBE, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               In this interlocutory appeal, appellant Sayers Construction, LLC has filed a

“Sworn Emergency Motion for Temporary Relief and Motion to Stay,” seeking a stay of the trial

court’s August 4, 2022 “Order Appointing Receiver.”           The Court requested that appellee

Accordant Communications, LLC file a response on or before September 30, 2022. Sayers

Construction subsequently filed a “Supplemental Emergency Motion for Immediate Temporary

Relief and Motion to Stay,” seeking the same relief as its initial motion. In the unsworn

supplemental motion, Sayers Construction informed the Court that the receiver has fired Sayers

Construction’s trial counsel in advance of Mark Sayers’s deposition, which is scheduled for

September 29, 2022. Accordant Communications responded to the supplemental motion, briefly

stating its opposition to the requested relief and indicating its intent to respond more fully by the

Court’s September 30, 2022 deadline. To preserve the parties’ rights while the Court considers
the motions for temporary relief, Accordant Communications’s response opposing the

supplemental motion, and Accordant Communications’s response due on or before

September 30, 2022, the Court grants in part Sayers Construction’s motion and orders that the

receiver not interfere with Sayers Construction’s right to counsel of its choice, pending this

Court’s further review of the parties’ filings related to the motion to stay. See Tex. R. App. P.

29.3 (“[T]he appellate court may make any temporary orders necessary to preserve the parties’

rights until disposition of the appeal . . . .”).

                It is ordered on September 23, 2022.



Before Justices Triana, Kelly, and Smith




                                                    2